Exhibit 10.24




Description of ITT Educational Services, Inc.’s 2010 Executive Bonus Parameters,
Payment of 2009 Bonus Compensation, 2010 Executive Salaries, 2010 Executive
Perquisites and 2010 Director Compensation


2010 Executive Bonus Parameters


On January 18, 2010, the Compensation Committee of our Board of Directors
approved the 2010 Executive Bonus Parameters (the “2010 Executive Bonus
Parameters”) for participation by our executives.  Bonuses payable to
participants will be paid in cash and based on a formula that takes into account
our ability to achieve specified targets in 2010 in each of four performance
categories, each weighted equally:


·  
Our diluted earnings per share (“EPS”) in 2010.



·  
The percentage increase in total student enrollment at our campuses as of
December 31, 2010 compared to the total student enrollment at our campuses as of
December 31, 2009.



·  
Our Free Cash Flow in 2010.  Free Cash Flow is defined as our net cash flows
from operating activities and any change in restricted cash, less capital
expenditures, net (excluding facility purchases).



·  
The percentage of Employable Graduates (as defined below) from our campuses '
programs of study in the third and fourth calendar quarters of 2009 and first
and second calendar quarters of 2010 who either obtain employment by December
31, 2010, or are already employed, in positions that require the direct or
indirect use of skills taught in their programs of study.  “Employable
Graduates” are defined in accordance with the graduate employment metrics that
we are required to report by one of the accrediting commissions that accredits
our institutions and include all of the graduates from our campuses, except for
those graduates who:



·  
have been admitted into other programs of study at postsecondary educational
institutions that are scheduled to begin within one academic year following
their graduation;



·  
possessed visas that did not permit them to work in the United States following
their graduation;



·  
were personally suffering from a health condition that prevented them from
working;



·  
were actively engaged in U.S. military service; or



·  
moved out of the Continental United States with a spouse or parent who was
actively engaged in U.S. military service.



Each target level associated with each incremental bonus percentage is
progressively higher and, therefore, more of a challenge to achieve.  If we
applied the actual results that we achieved in 2009 with respect to each of
those four performance factors to the 2010 performance categories, the weighted
average performance points under the 2010 performance categories would be 2.50,
for a maximum bonus percentage of 75.0%, compared to 5.00 under the 2009
performance categories, for a maximum bonus percentage of 200.0%.  We have
publicly disclosed that the range of $10.00 to $10.50 is our internal goal for
our 2010 EPS. The mid-point of that range is the basis for the target level
associated with 2.00 performance points in the EPS performance category of the
2010 Executive Bonus Parameters.
 
The 2010 Executive Bonus Parameters establish for each participant a standard
bonus target percentage of annualized base salary as of December 31, 2010,
ranging from 32% to 100%, with the percentage depending on the participant’s
position.  The following table sets forth the standard bonus target percentage
of annualized base salary as of December 31, 2010 for each of the named
executive officers under the 2010 Executive Bonus Parameters.  The named
executive officers are those executive officers of ours who will be included as
such in the Proxy Statement for our 2010 Annual Meeting of Shareholders.


 
 

--------------------------------------------------------------------------------

 
 
Named Executive Officer
2010 Standard Bonus Target Percentage of Annualized Base Salary
Kevin M. Modany
                100%
Daniel M. Fitzpatrick
                  65%
Clark D. Elwood
                  65%
Eugene W. Feichtner
                  60%
June M. McCormack
60%



The maximum bonus percentage under the 2010 Executive Bonus Parameters ranges
from 25% to 200% of the standard bonus target percentage of annualized base
salary as of December 31, 2010 and is based on the weighted average performance
points associated with the actual results achieved with respect to each
performance category.  To determine the weighted average performance points, the
sum of the performance points associated with the actual performance in the four
performance categories will be divided by four.  The following table sets forth
the maximum bonus percentage associated with each range of weighted average
performance points under the 2010 Executive Bonus Parameters:


Weighted Average
Performance Points
Maximum
Bonus Percentage
4.76 – 5.00
200.0%
 
4.51 – 4.75
187.5%
 
4.26 – 4.50
175.0%
 
4.01 – 4.25
162.5%
 
3.76 – 4.00
150.0%
 
3.51 – 3.75
137.5%
 
3.26 – 3.50
125.0%
 
3.01 – 3.25
112.5%
 
2.76 – 3.00
100.0%
 
2.51 – 2.75
87.5%
 
2.26 – 2.50
75.0%
 
2.01 – 2.25
62.5%
 
1.76 – 2.00
50.0%
 
1.51 – 1.75
41.7%
 
1.26 – 1.50
33.3%
 
1.00 – 1.25
25.0%
 



The annual bonus parameters are typically based on our primary financial and
operating goals for the ensuing year.  While the bonus parameters reflect our
financial and operating goals, as opposed to the individual executive’s
performance goals, achievement of our financial and operating goals depends on,
and is affected by, each executive’s performance with respect to his or her
individual goals.  The Compensation Committee may, in its sole discretion,
modify the bonus parameters at any time prior to the payment of the annual bonus
awards under the parameters.  A participant’s annual bonus award may be more or
less than the participant’s potential award as calculated under the formula.  A
participant’s actual annual bonus award is based on a discretionary assessment
of the participant’s individual performance and contribution toward achieving
the specified targets in the four performance categories that is made by the
Compensation Committee upon the recommendation of our Chief Executive Officer,
except for our Chief Executive Officer’s annual bonus award, which is made by
the Committee without a recommendation from our Chief Executive Officer.  The
total amount available for the payment of bonuses for each year is capped at an
amount equal to the cumulative sum of the products of each participant’s bonus
percentage multiplied by each participant’s annualized base salary as of the end
of the year.  The Compensation Committee may also take into consideration the
individual performance of each participant in areas other than the four
performance categories in determining the amount of the participant’s 2010
annual bonus award.


 
 

--------------------------------------------------------------------------------

 
Payment of 2009 Bonus Compensation
 
On January 18, 2010, the Compensation Committee of our Board of Directors
approved the payment of a 2009 annual bonus award in cash to each of our named
executive officers, as follows:


Named Executive Officer
 
2009 Annual Bonus Amount
 
Kevin M. Modany
  $ 1,450,000  
Daniel M. Fitzpatrick
  $ 396,500  
Clark D. Elwood
  $ 390,000  
Eugene W. Feichtner
  $ 330,000  
June M. McCormack
  $ 294,000  



2010 Executive Salaries


On January 18, 2010, the Compensation Committee of our Board of Directors
authorized a salary increase for our named executive officers effective March
29, 2010.  The following table sets forth the annualized base salary information
for each of our named executive officers as of March 29, 2010:
 
Named Executive Officer
 
2010 Annualized Base Salary
 
Kevin M. Modany
  $ 769,000  
Daniel M. Fitzpatrick
  $ 324,000  
Clark D. Elwood
  $ 319,000  
Eugene W. Feichtner
  $ 295,000  
June M. McCormack
  $ 263,000  





2010 Executive Perquisites


On January 18, 2010, the Compensation Committee of our Board of Directors also
approved the following executive perquisites in 2010 for our named executive
officers:


·  
for Mr. Modany, the use of a company car;



·  
for Mr. Modany, an allowance to be used for tax return preparation and financial
planning of up to 2% of annualized base salary as of March 29, 2010;



·  
for Messrs. Fitzpatrick, Elwood and Feichtner and Ms. McCormack, an allowance to
be used for tax return preparation and financial planning of up to 1% of
annualized base salary as of March 29, 2010; and



·  
for each of our named executive officers:



·  
tickets to sporting, theater and other events;



·  
enhanced disability benefits; and



·  
an annual physical examination.



The aggregate incremental cost to us in 2010 for providing all of the 2010
perquisites described above is not expected to exceed $125,000.


 
 

--------------------------------------------------------------------------------

 
2010 Director Compensation


The compensation for non-employee Directors on our Board of Directors in 2010
consists of:


·  
an annual retainer of $60,000 payable in one installment on January 4, 2010, at
the election of each non-employee Director, in cash or shares of our common
stock in increments of 25% each;



·  
no separate meeting fees;



·  
a grant under the 2006 ITT Educational Services, Inc. Equity Compensation Plan
of restricted stock units (“RSUs”) with a time-based period of restriction that:



·  
has a value of $100,000, plus the value associated with any fractional RSU
necessary to cause the grant to be for a whole number of RSUs, pursuant to which
the value is determined based on the closing market price of a share of our
common stock on the effective date of the grant;



·  
is effective on the tenth business day following our 2010 Annual Meeting of
Shareholders;



·  
has a time-based period of restriction of three years; and



·  
is settled on the first business day following the last day of the period of
restriction by the delivery of one share of our common stock for each RSU in the
grant.



We also reimburse Directors for reasonable, out-of-pocket travel expense related
to attending our Board of Directors and its committee meetings and other
business of the Board.

